 

Exhibit 10.22

(This is a summary translation to be used for reference only)

 

 

Maximum Amount Guarantee Contract

 

(To be used when the Guarantor is a natural person)

 

S/N: 99062011B97190

 

 

 

Guarantor:HOU Wanchun, YU Zhonghong, LI Qiang and DAI Xuesong
(Collectively, “Party A”)

 



Creditor: China Minsheng Banking Corp., Ltd., Dalian Division (“Party B”) Legal
Representative: ZHAO Hui Telephone: 0411-82808234



 

This contract is entered in between Party A and Party B in accordance with the
relevant State laws and regulations.

 

I. Type and Maximum Amount of the Master Claim under the Guarantee

 

Article 1 The Master Contract hereunder is Medium-to-Small Sized Enterprise
Financing Service Contract (S/N: 99062011297190) between Party A and Party B;
the Master Contract is composed of the specific service contracts, application
for the use of the loan and other IOU’s and electronic data thereunder.

 

Article 2 The maximum amount guaranteed by Party A is RMB 50,000,000.00 (Fifty
Million).

 

II. Period during Which the Master Claim Is Generated

 

Article 3 The period during which the master claim is generated has November 9,
2011 as the beginning date and November 8, 2012 as the end date. This provision
has the following meaning:

 

3.1 If the service type is loan service under the Master Contract, then date of
release of each of the loan amount shall not be later than the end date above.

 

1

Exhibit 10.22



3.2 If the service type is the issuance of bank acceptance notes/discounted
commercial bills/letters of guarantee under the Master Contract, the dates of
issuance of such bank acceptance notes/discounted commercial bills/letters of
guarantee shall not be later than the end date above.

 

3.3 If the Master Contract Debtor is a natural person, no expiration date of the
period of performance of the debt obligations guaranteed hereunder shall be
later than the end date; if the Master Contract Debtor is a corporate legal or
non-legal person, the period of performance of the debt obligations guaranteed
hereunder will not be limited by the end date.

 

III. Term of Performance of the Debt Obligations by the Master Contract Debtor

 

Article 4 The term of performance of the debt obligations by the Master Contract
Debtor is provided in the specific service contracts under the Master Contract.

 

IV. Guarantee Method

 

Article 5 Party A’s guarantee method is joint and several liability guarantee.

 

Article 6 If Party A is more than one individual guarantor, each guarantor shall
bear joint and several liability for the repayment of all claims under the
guarantee. An act of breach committed by any one of the guarantors shall be
considered that of all guarantors; each guarantor will act as an agent for other
guarantors; any consent, acceptance or acknowledgement of any one of the
guarantors shall be considered that of all guarantors.

 

V. Scope of the Guarantee

 

Article 7 The scope of the guarantee is loan principal due, interest, penalty
interest, compound interest, default damages, loss compensation and all other
fees incurred during the course of realizing Party B’s claims and rights
hereunder (including but not limited to litigation fee, arbitration fee,
appraisal fee, registration fee, insurance fee, assessment fee, certification
fee, legal fee and traveling expenses). All the fees mentioned above shall be
included in the scope of the guarantee but not added to the loan principal
guarantee hereunder.

 

VI. Determination of the Claim under the Guarantee

 

Article 8 Determination of the claim guaranteed hereunder upon the occurrence of
any of the following:

 

8.1 The period during which the master claim is generated set for in Article 3
herein has expired;

 

8.2 The creditor under the Master Contract declares all the debt obligations
under the Master Contract immediately due in accordance with the law or
provision therein;

 

8.3 Other situation regarding the claim under the guarantee as required by law.

 

2

Exhibit 10.22

 



Article 9 The determination of the claim guaranteed hereunder will have the
following effect:

 

9.1 All the outstanding loan obligation under the Master Contract at the time of
determination of the claim guaranteed hereunder will be included in the scope of
the pledge guarantee;

 

9.2 All other amounts in addition to the principal set forth in Article 7 herein
at the time of determination of the claim guaranteed hereunder will be included
in the scope of the pledge guarantee;

 

9.3 Starting from the date of determination of the claim guaranteed hereunder to
the time of full repayment of the claim under the guarantee, if there is any
occurrence of failure by the Master Contract Debtor to perform its debt
obligations, Party B shall have the right to pursue Party A directly for
repayment and Party A must immediately repay the corresponding debts.

 

VII. Term of the Guarantee

 

Article 10 The term of the guarantee provided by Party A is two years after the
expiration of the period of debt obligation performance; the starting date of
the term is determined as follows:

 

10.1 If the expiration date of the debt obligation performance for any claim
under the Master Contract is earlier than or the same as the date of
determination, the starting date of the term of the guarantee for this claim
provided by Party A is the date of determination.

 

10.2 If the expiration date of the debt obligation performance for any claim
under the Master Contract is later than the date of determination, the starting
date of the term of the guarantee for this claim provided by Party A is the
expiration date of the debt obligation performance for this claim.

 

10.3 The “expiration date of the debt obligation performance” mentioned above
includes the due date of each amount of debt that is to be repaid in
installments and the accelerated due date for any debt declared by the creditor
in accordance with the provisions of the Master Contract.

 

10.4 If the debt obligation under the Master Contract is the issuance of bank
acceptance notes/discounted commercial bills/letters of guarantee or legal
person account overdraft, the date of external payment made by Party B is the
expiration date of the debt obligation performance for this claim.

 

VIII. Rights and Responsibilities

 

Article 11 During the term of the guarantee, if Party B transfers the creditor
claims under the Master Contract to a third party, Party B is not required to
obtain Party A’s prior consent and Party A must continue to bear the
responsibility for guarantee.

 

3

Exhibit 10.22

  

Article 12 During the term of the guarantee, the Master Contract Debtor is not
required to obtain Party A’s prior consent in its negotiation with Party B
regarding making changes to the Master Contract unless such changes involve
extension of the term and increase of the principal of the master claim, or the
transfer by the Master Contract Debtor of its debt obligations thereunder.

 

Article 13 After the creditor claims guarantee hereunder are determined, if the
Master Contract Debtor fails to repay any debt and Party B demands Party A to
assume its responsibility for guarantee, Party A must immediately perform the
repayment obligation upon receiving such request notice from Party B.

 

Article 14 The amount paid by Party A in its performance of the guarantee will
be applied in the following order: (1) fees incurred from the realization and
exercising of its claims and rights; (2) damage and loss compensation; (3)
default damages; (4) compound and penalty interests; (5) past-due interest; (6)
interest; (7) principal.

 

Article 15 When Party B requests Party A to assume its assume its responsibility
for guarantee, Party A authorizes Party B to deduct directly any corresponding
amount from its accounts set up with Party B. If the balance in such accounts is
insufficient, Party B shall have the right to deduct any corresponding amount
directly from Party A’s other accounts set up with any of Party B’s affiliates
and Party A shall bear all resulting loss and consequences

 

Article 16 If there is any change in Party A’s name, address, correspondence
address, postal code, home phone, mobile and business phone numbers and any
other personal information, Party A must notify Party B within 20 days of such
change.

 

Article 17 If Party A experiences any event that will harm Party B’s rights and
interests, Party A must notify Party B within 20 days of such event and make
appropriate arrangements at Party B’s request.

 

Article 18 Any guarantee provided by Party A to a third party during the term of
the guarantee hereunder shall not harm Party B’s rights and interests.

 

Article 19 Party B is not required to notify Party A if Party B enters into
agreement with the Master Contract Debtor regarding other claims under the
Master Contract.

 

Article 20 If Party A learns about the occurrence, or likely occurrence, of any
event that will harm Party B’s rights and interests, Party A must immediately
notify Party B.

 

IX. Liability for Breach

 

Article 21 After this contract has become effective, either party hereto that
fails to perform its obligations hereunder shall bear the corresponding
liability for breach and compensate the other party for any resulting loss.

 

4

Exhibit 10.22

 

 

Article 22 If Party A experiences death, disappearance, limitation or loss of
capacity for civil activities, Party A’s asset inheritor, custodian and guardian
shall perform its obligations hereunder; otherwise Party B shall exercise its
right provided in Article 15 herein.

 

X. Promises and Warranties

 

Article 23 Party A has full capacity for civil activities and has the
qualification and ability to execute and perform this contract and other related
contracts.

 

Article 24 All documents and certification provided by Party A in connection
with this contract are true, valid and legal.

 

Article 25 Party A understands and agrees to all the provisions of the Master
Contract and voluntarily provides the guarantee for the Master Contract Debtor.

 

Article 26 At the time of providing this guarantee, Party A is not involved in
any litigation or arbitration.

 

Article 27 The debt obligations under the Master Contract can be used to repay
old debts and Party A will assume its responsibility for maximum guarantee for
such debts.

 

XI. Independence

 

Article 28 The validity of this contract is independent of the Master Contract
and will not become invalid when the Master Contract becomes invalid.

 

Article 29 The validity of this contract is independent of other guarantee
contracts. If there are other guarantees under the Master Contract in addition
to the guarantee hereunder, Party A’s responsibility to provide guarantee
hereunder shall not be affected or reduced by other guarantees. Party B shall
have the right to opt for the exercise of its right hereunder.

 

XII. Resolution of Dispute

 

Article 30 All disputes in connection with this Contract must be resolved
through consultation; if such consultation fails, the dispute shall be submitted
to the people’s court at Party B’s location for resolution.

 

XIII. Contract Effectuation, Amendment and Dissolution

 

Article 31 This contract becomes effective upon execution by both parties.

 

Article 32 Party A and Party B must enter into written agreement regarding the
amendment to and the dissolution of this contract.

 

5

Exhibit 10.22

 

XIV. Rider

 

Article 33 For detailed information about Party A, see Attachment 1

 

Article 34 Party B has provided detailed explanation of all provisions herein to
Party A at the time of execution of This Contract and there is no inconsistence
in the understanding of the provisions herein between the parties hereto.

 

Article 35 Information Disclosure and Inquiry

 

Pursuant to the relevant laws and regulations or at the request of financial
regulation organizations, Party B has the right to enter the information about
this contract and other information provided by Party A into the inter-bank
credit inquiry system, credit information system and other legally established
database. If Party A breaches this contract, Party B has the right to public
Party A’s breach and provide the relevant information to collection agencies.

 

Article 36 Notices and Delivery of Notices

 

36.1 All notices sent by one party to the other must be delivered to the
addresses indicated on the first page of this contract.

 

36.2 If such notice is sent by registered mail, it will be considered received 4
days after it is posted; if by telex or fax, it will be considered received
after transmission success acknowledgement is received; if by courier, it will
be considered received at the time of delivery by the courier.

 

Article 37 Force Majeure

 

If the occurrence of any event of Force Majeure renders it impossible for either
party to perform this contract, the affected party must notify the other party
within 10 days of such occurrence and provide written certification issued by
the local certification agency

 

Article 38 Public Certification

 

[None]

 

Article 39 Other Matters Stipulated between the Party A and Party B

 

[None]

 

Article 40 Contract Copies and Effect

 

6

Exhibit 10.22

 

 

This contract has 6 counterparts, with one to Party A, Party B and the Master
Contract Debtor, and all of them have the same legal effect. The attachments are
the inseparable components of this contract and have the same legal effect as
the other contents herein.

 

 

 

 

 

Party A: /s/ YU Zhonghong (signed by XIA Yin on her behalf)

/s/ LI Qiang

/s/ DAI Xuesong (signed by LI Qiang on his behalf)

/s/ HOU Wanchun

 

Party B: /company seal/ China Minsheng Banking Corp., Ltd., Dalian Division

Legal Representative:

 

November 9, 2011

 

 

Attachment 1 Detailed Information on the Guarantor (Party A)

[Not translated, but all names of the 4 individual guarantors are listed at the
beginning of this contract]



7

 

